                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Tara LeAnn Broxton,                   )                      C/A No. 0:18-2022-JFA-PJG
                                      )
                          Plaintiff,  )
                                      )
v.                                    )                                 ORDER
                                      )
Blue Ridge in the Fields,             )
                                      )
                          Defendant.  )
_____________________________________ )

       Plaintiff Tara LeAnn Broxton, a self-represented litigant, filed this action pursuant the

Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101, et seq.; alleging a violation of her

constitutional rights. This matter is before the court on the plaintiff’s motion for default judgment.

(ECF No. 22.)

       Following service of the Complaint, Defendant Blue Ridge in the Fields has not made an

appearance in this matter. (See ECF No. 18.) Accordingly, the Clerk of Court entered default

against Defendant Blue Ridge in the Fields, the sole defendant in this case, on November 9, 2018.

Broxton filed a motion for default judgment on November 13, 2018.

       Broxton is hereby directed to supplement her motion for default judgment in accordance with

Federal Rule of Civil Procedure 55(b)(2) by December 17, 2018. The supplement should address

the following: (1) whether Siera Doctor is an agent authorized by appointment or by law to receive

service of process on behalf of Defendant Blue Ridge in the Fields (see ECF No. 18-1 at 1);

(2) whether all damages claimed are liquidated or the matter seeks only specified declaratory

judgment (allowing resolution without further hearing or motion and, if there are no other

defendants, entry of judgment); (3) whether any claims for unliquidated damages are waived; (4) if


                                            Page 1 of 2
unliquidated damages claims are not waived, how those claims should be resolved. If the matter is

ripe for resolution and unliquidated damage claims remain, Broxton should file a separate motion

seeking resolution on written submissions under a summary judgment standard or through an

evidentiary hearing. Such separate motion should address: (1) the damages sought (categories and

amounts); (2) the standards by which the damages should be measured; (3) whether the matter may

be resolved on the written submissions (and, if so, attaching supporting evidence); (4) if a hearing

may be necessary, the witnesses and evidence which will be presented and estimated hearing time;

and (5) whether a jury demand has been made (in which event a jury trial as to unliquidated damages

may be required).

       Broxton is further advised that if she fails to respond, this action will be recommended for

dismissal with prejudice for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th

Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.


                                                     ___________________________________
                                                     Paige J. Gossett
                                                     UNITED STATES MAGISTRATE JUDGE
November 16, 2018
Columbia, South Carolina




                                           Page 2 of 2
